Case 1:20-cv-03399-RM-NRN Document 53 Filed 04/07/21 USDC Colorado Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No. 20-cv-03399-RM-NRN

  LEWIS JONES; and BRECKEN JONES; and KJ, a Minor,
  BY AND THROUGH PARENTS LEWIS AND BRECKEN JONES
  AS NEXT FRIENDS; and RJ, a Minor, BY AND THROUGH
  PARENTS LEWIS AND BRECKEN JONES AS NEXT FRIENDS;
  and NJ, a Minor, BY AND THROUGH PARENTS LEWIS AND
  BRECKEN JONES AS NEXT FRIENDS; and

  Plaintiffs,

  v.

  BOULDER VALLEY SCHOOL DISTRICT RE-2, Boulder, Colorado;

  Defendant.

  ______________________________________________________________________________

                         AMENDED PROTECTIVE ORDER
  ______________________________________________________________________________


          This matter comes before the Court on the Parties’ Stipulated Motion for Entry of

  Protective Order. Upon a showing of good-cause in support of the entry of a protective order to

  protect the discovery and dissemination of confidential information, IT IS ORDERED:

          1.    This Protective Order shall apply to all documents, materials, and information,

  including, without limitation, documents produced, answers to interrogatories, responses to

  requests for admission, deposition testimony, motions, responses, replies, and other documents

  and information disclosed pursuant to the disclosure or discovery duties created by the Federal

  Rules of Civil Procedure and designated “CONFIDENTIAL” pursuant to this Protective Order.

          2.    The parties must file covered information with the Court designated as
Case 1:20-cv-03399-RM-NRN Document 53 Filed 04/07/21 USDC Colorado Page 2 of 9




  “CONFIDENTIAL” pursuant to this Protective Order. Information filed with the Court shall be

  available to the public unless (a) the Court enters an order pursuant to D.C.COLO.LCivR 7.2(c)

  restricting public access to such information upon good cause shown or (b) the filing party redacts

  confidential information contained the documents, materials, or other information filed with the

  Court, in which case an order restricting public access to such documents, materials, or other

  information would not be necessary. Any request to restrict public access to filed documents,

  materials, or other information must comply with the requirements of D.C.COLO.LCivR 7.2 and

  the Court’s practice standards.

         3.      As used in this Protective Order, “document” is defined as provided in Fed. R. Civ.

  P. 34(a). A draft or non-identical copy is a separate document within the meaning of this term.

         4.      The following information shall be designated “CONFIDENTIAL” and entitled to

  protection under Fed. R. Civ. P. 26(c)(1) if it contains:

                a)       personnel information concerning current and former employees of

        Defendant to the extent that such information implicates privacy interests and is not

        generally known to the public;

                b)       information concerning current and former students of Defendant protected

        by Family Educational Rights and Privacy Act (“FERPA”);

                c)       information relating to Plaintiff concerning personal and confidential

        matters not generally known to the public, such as, but not limited to, income information,

        and medical information protected under the Health Insurance Portability and

        Accountability Act (“HIPAA”), minor Plaintiff names;

                d)       the full or partial given names of minor Plaintiffs, who are proceeding



                                                    2
Case 1:20-cv-03399-RM-NRN Document 53 Filed 04/07/21 USDC Colorado Page 3 of 9




       anonymously in this case or information that can reasonably be expected to lead to minor

       Plaintiffs being identified;

               e)      the full or partial names of minor Plaintiffs’ teachers while minor Plaintiffs

       were enrolled in the District, so as to protect the identity of minor Plaintiffs;

               f)      any nickname or alias of Plaintiffs Lewis or Brecken Jones, to the extent

       such nickname or alias is known to the parties;

               g)      any contact information of Plaintiffs, including but not limited to home

       address(es), phone number(s), email address(es), student, or employment identification

       numbers, and the like; and

               h)      The video recording, or any copy thereof, subpoenaed on April 1, 2021 by

       attorney J. Brad Bergford via the only subpoena issued by Mr. Bergford on that date and

       concerning a video conference between the witness and the principal of Fireside Elementary

       in Boulder Valley School District and a counselor in Boulder Valley School District, plus

       any personal identifying information of minor children or their immediate family members

       as mentioned in and obtained from the video. This provision does not apply to personal

       identifying information of any person mentioned in the video that is obtained by means

       other than through the video itself, except to the extent such personal identifying

       information as referenced in this subparagraph is gleaned from an education record under

       the Family Educational Rights and Privacy Act of 1974 (“FERPA”), 20 U.S.C. § 1232g as

       amended, in which case the personal identifying information shall retain its status as

       Confidential Information.

       5.       Documents designated as “CONFIDENTIAL” shall be first reviewed by a lawyer



                                                   3
Case 1:20-cv-03399-RM-NRN Document 53 Filed 04/07/21 USDC Colorado Page 4 of 9




  who will certify that the designation is based on a good faith belief that the information is

  confidential or otherwise entitled to protection under Fed. R. Civ. P. 26(c)(1). Parties and attorneys

  designating documents as “CONFIDENTIAL” will be representing that such documents contain

  information where disclosure would implicate an important interest to be protected and that

  outweighs the presumption of public access.

          6.      CONFIDENTIAL documents, materials, and/or information (collectively

  “CONFIDENTIAL information”) shall be used solely for the purpose of this action, and shall not,

  without further Order of the Court, be used, transferred, disclosed or communicated in any way,

  except that such information may be disclosed to:

          (a)     attorneys actively working on this case;

          (b)     persons regularly employed or associated with the attorneys actively working on

  the case whose assistance is required by said attorneys in the preparation for trial, at trial, or at

  other proceedings in this case;

          (c)     the parties, including designated representatives for Defendant or Plaintiff whose

  assistance is required by said attorneys in the preparation for trial, at trial, or at other proceedings

  in this case;

          (d)     expert witnesses and consultants retained in connection with this proceeding, to the

  extent such disclosure is necessary for preparation, trial or other proceedings in this case;

          (e)     the Court and its employees (“Court Personnel”);

          (f)     stenographic reporters who are engaged in proceedings necessarily incident to the

  conduct of this action; and

          (g)     deponents, witnesses, or potential witnesses.



                                                     4
Case 1:20-cv-03399-RM-NRN Document 53 Filed 04/07/21 USDC Colorado Page 5 of 9




          (h)     Notwithstanding any other provisions in this PROTECTIVE ORDER, the parties

  are entitled to use any CONFIDENTIAL information during this case, such as in discovery, in

  filings, at trial, and at hearings, subject to sufficient safeguards in place to protect confidentiality

  of such information, such as using initials, redactions, filing under restriction, or other designations

  to protect the confidentiality of such information.

          7.      Prior to disclosing any CONFIDENTIAL information to any person listed above

  (other than counsel, persons employed by counsel, Court Personnel and stenographic reporters),

  counsel shall provide such person with a copy of this Protective Order and obtain from such person

  an executed “Written Assurance” in the form attached hereto as Exhibit A. All such written

  assurances shall be retained by counsel and shall be subject to in camera review by the Court if

  good cause for review is demonstrated by opposing counsel.

          8.      Documents are designated as CONFIDENTIAL by placing or affixing on them (in

  a manner that will not interfere with their legibility) the following or other appropriate notice:

  “CONFIDENTIAL.”

          9.      In the event Electronically Stored Information (“ESI”) is disclosed or discovered in

  the course of this litigation, including, but not limited to, ESI provided in a native format on hard

  disks or other magnetic data storage disks, removable disks and/or drives, portions thereof, or

  digital images of data storage disks or drives, such information may be designated as

  CONFIDENTIAL in a written communication or in an electronic mail message to the non-

  producing party.

          10.     Any party who inadvertently fails to identify documents or information as

  CONFIDENTIAL shall, promptly upon discovery of its oversight, provide written notice of the



                                                     5
Case 1:20-cv-03399-RM-NRN Document 53 Filed 04/07/21 USDC Colorado Page 6 of 9




  error and substitute appropriately-designated documents. Any party receiving such documents

  shall use their best efforts to promptly retrieve such documents from persons not entitled to receive

  those documents and, upon receipt of the substitute documents, shall return or use their efforts to

  destroy the documents which should have been designated, CONFIDENTIAL.

         11.     Any party who inadvertently discloses documents that are privileged or protected

  by the work product doctrine shall, promptly upon discovery of such inadvertent disclosure, so

  advise the receiving party and request that the documents be returned. The receiving party shall

  return such inadvertently produced documents, including all copies and copies the receiving party

  provided to any other individual or entity, within 14 days of receiving such a written request, unless

  such inadvertently disclosed documents are the subject of a Motion to Compel filed within 14 days

  of receiving a written request to return the documents, in which case the inadvertently disclosed

  documents shall be treated as CONFIDENTIAL until such time as the Court rules upon the Motion.

         12.     Whenever a deposition involves the disclosure of CONFIDENTIAL information,

  the portions thereof that involve the disclosure of CONFIDENTIAL information shall be

  designated as CONFIDENTIAL and shall be subject to the provisions of this Protective Order.

  Such designation shall be made on the record during the deposition whenever possible, but a party

  may designate portions of depositions as CONFIDENTIAL after transcription, provided written

  notice of the designation is promptly given to all counsel of record within thirty (30) days after

  notice by the court reporter of the completion of the transcript. Transcript pages containing

  CONFIDENTIAL information must be separately bound by the court reporter, who must affix to

  the top of each such page the legend “CONFIDENTIAL,” as instructed by the party or non-party

  offering or sponsoring the witness or presenting the testimony.



                                                    6
Case 1:20-cv-03399-RM-NRN Document 53 Filed 04/07/21 USDC Colorado Page 7 of 9




         13.     A party may object to the designation of particular CONFIDENTIAL information

  by giving written notice to the party designating the disputed information. The written notice shall

  identify the information to which the objection is made. If the parties cannot resolve the objection

  within ten (10) business days after the time the notice is received, it shall be the obligation of the

  party designating the information as CONFIDENTIAL to file an appropriate motion requesting

  that the Court determine whether the disputed information should be subject to the terms of this

  Protective Order. If such a motion is timely filed, the disputed information shall be treated as

  CONFIDENTIAL under the terms of this Protective Order until the Court rules on the motion. If

  the designating party fails to file such a motion within the prescribed time, the disputed information

  shall lose its designation as CONFIDENTIAL and shall not thereafter be treated as

  CONFIDENTIAL in accordance with this Protective Order. In connection with a motion filed

  under this provision, the party designating the information as CONFIDENTIAL shall bear the

  burden of establishing that good cause exists for the disputed information to be treated as

  CONFIDENTIAL.

         14.     At the conclusion of this case, unless other arrangements are agreed upon, each

  document and all copies thereof which have been designated as CONFIDENTIAL shall be

  destroyed; provided, however, each party and counsel for each party may retain one copy of the

  CONFIDENTIAL documents for the sole purpose of maintaining a complete file, and all such

  retained documents will not be released, disclosed, or utilized except upon express permission of

  this Court after written notice to counsel and an opportunity to be heard by both parties. Where the

  parties agree to destroy CONFIDENTIAL documents, the destroying party shall provide all parties

  with an affidavit confirming its best efforts to destroy such records upon request from the



                                                    7
Case 1:20-cv-03399-RM-NRN Document 53 Filed 04/07/21 USDC Colorado Page 8 of 9




  producing party.

         15.     Nothing in this Protective Order shall prevent any party or other person from

  seeking modification of this Order or from objecting to discovery that the party or other person

  believes to be improper. Nothing in this Protective Order shall prejudice the right of any party to

  contest the alleged relevancy, admissibility, or discoverability of confidential documents or

  information sought.

         16.     This Protective Order may be modified by the Court at any time for good cause

  shown following notice to all parties and an opportunity for them to be heard.


         ORDERED this 7th day of April, 2021.

                                               BY THE COURT:


                                               ____________________________________
                                               United States District Court Judge




                                                  8
Case 1:20-cv-03399-RM-NRN Document 53 Filed 04/07/21 USDC Colorado Page 9 of 9




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. 20-cv-03399-RM-NRN

  LEWIS JONES; and BRECKEN JONES; and KJ, a Minor,
  BY AND THROUGH PARENTS LEWIS AND BRECKEN JONES
  AS NEXT FRIENDS; and RJ, a Minor, BY AND THROUGH
  PARENTS LEWIS AND BRECKEN JONES AS NEXT FRIENDS;
  and NJ, a Minor, BY AND THROUGH PARENTS LEWIS AND
  BRECKEN JONES AS NEXT FRIENDS; and

  Plaintiffs,

  v.

  BOULDER VALLEY SCHOOL DISTRICT RE-2, Boulder, Colorado;

  Defendant.



                                      WRITTEN ASSURANCE


   I, _________________________________________ the undersigned, hereby declare that: I
  reside at _______________________________________ in the City of __________________,
  County of ___________________________, State of _____________. My telephone number is
  ___________________________.

         I acknowledge that I have been informed that a Protective Order issued by the Court in
  the above captioned civil action requires confidentiality with respect to information designated as
  CONFIDENTIAL” and therefore I agree to keep all such information and materials strictly and
  absolutely confidential, and in all other respects be bound by the provisions of the Protective
  Order.
          As soon as practical, but no later than 30 days after final termination of this action, I shall
  return to the attorney from whom I have received them, any documents in my possession
  designated “CONFIDENTIAL,” and all copies, excerpts, summaries, notes, digests, abstracts,
  and indices relating to such documents.

  Executed on     ______________________                 ___________________________
                 (Date)                                  (Signature)


                                                     9
